DETAILED ACTION

In view of the appeal brief filed on January 28, 2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        







Information Disclosure Statement
The information disclosure statement filed on May 13, 2021 has been received and the references listed thereon have been considered.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 15, the recitation “to displace” renders the claim vague and indefinite as to what movement is being described, particularly as to whether it refers to the movement defined by “telescopically movable” previously set forth in line 9 or to another movement of the second end of the telescopic arm; in line 20 (and referenced in lines 23-24), the recitation “a measured distance” is vague and indefinite as to what it refers (i.e., a measured distance of what?); similarly in line 20 (and referenced in line 24), the recitation “a cutting angle” is vague and indefinite as to what it refers (i.e., a cutting angle of what?), and is vague and indefinite as to whether it refers to the “desired angle” set forth in lines 6-7 or to another angle; in line 26, the recitation “the desired length” is vague and indefinite as to what desired length it refers (i.e., that in 
In claim 6, line 6, the recitation “the desired length” is vague and indefinite as to what desired length it refers (i.e., that in claim 1, lines 1-2 or that in claim 1, line 12).
In claim 7, line 3, the recitation “the desired length” is vague and indefinite as to what desired length it refers (i.e., that in claim 1, lines 1-2 or that in claim 1, line 12).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al., U. S. Pub. No. 2008/0009961 (hereafter “Dick ‘961”) in view of Dick et al., pn 9943975 (hereafter “Dick ‘975”) and Mekkelsen et al., 2008/0034934 or Hinshaw et al., 2012/0060662, and further in view of Wise et al., 2008/0282862.
Dick ‘961 substantially discloses applicant’s claimed invention, and specifically discloses a system (e.g., 150, Fig. 7) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a processing device including:
a housing;
configured to swivel relative to the housing in order to adjust a desired angle of the circular saw blade,
a telescopic arm including a first end mounted on the housing and an opposite second end that is telescopically movable relative to the housing (e.g., see the last five lines, and particularly the last line, of paragraph 0024),
a longitudinal stop (e.g., 164) mounted on the second end of the telescopic arm, wherein telescopic movement of the second end of the telescopic arm sets a desired length between the longitudinal stop and the circular saw blade;
a first actuator operably connected to the second end of the telescopic arm and configured to displace the second end of the telescopic arm and the longitudinal stop,
a second actuator operably connected to the separating tool and configured to swivel the separating tool relative to the housing, and
a first communication module operably connected to the first actuator and the second actuator; and
a distance gauge (e.g., see paragraph 0058) configured to record a measured distance and a cutting angle, the distance gauge including a second communication module configured for wireless or hard-wired transfer of data with the first communication module including transmission of the measured distance and the cutting angle;

wherein the second actuator is operable to adjust the desired angle to correspond to the cutting angle recorded by the distance gauge by rotating the separating tool relative to the housing;
[claim 2] wherein the distance gauge is configured to record the measured distance and the cutting angle in contactless manner (e.g., see paragraph 0058);
[claim 3] wherein the distance gauge is a laser gauge (e.g., see paragraph 0058, line 7);
[claim 5] further comprising:
a central unit (e.g., see 150 with reference to Fig. 6 corresponding to 120) including a third communication module (e.g., 122) configured to communicate with the first communication module of the processing device and the second communication module of the distance gauge,
wherein the central unit is completely spaced apart from the processing device and the distance gauge, and
wherein the third communication module is configured for wireless data transmission with the first and the second communication modules;
[claim 6 (from 5)] wherein:
at least one of the distance gauge, the processing device, and the central unit includes an input device (e.g., see paragraphs 0058, 0060) configured to 
the set deviation is combined with the measured distance to arrive at the desired length;
[claim 7 (from 6)] wherein the input device has a touch-sensitive screen or a keypad configured to specify the desired length and the set deviation (e.g., see paragraph 0061, particularly lines 1-6).
Thus, Dick ‘961 lacks the separating tool configured to swivel and the corresponding second actuator as follows:
[from claim 1] the separating tool configured to swivel relative to the housing in order to adjust a desired angle of the circular saw blade;
a second actuator operably connected to the separating tool and configured to swivel the separating tool relative to the housing;
a first communication module operably connected to … the second actuator;
wherein the second actuator is operable to adjust the desired angle to correspond to the cutting angle recorded by the distance gauge by rotating the separating tool relative to the housing,
However, Dick ‘975 teaches such a swiveling tool (e.g., see 78 in Fig. 1), specifically a saw, in combination with an a control system for adjusting the tool to the desired angle to correspond to the cutting angle recorded by the distance gauge by indicating to an operator an amount of rotation of the separating tool relative to the housing in combination with a stop to set the length of the workpiece. Dick ‘975 Mekkelsen (e.g., see paragraph 0036, particularly lines 11-13) or Hinshaw (e.g., see paragraph 0044 in its entirety), which each disclose automatically adjustable circular saws. Therefore, it would have been obvious to one having ordinary skill in the art to provide the system of Dick ‘961 with such a tool and automated adjustment system therefor, as taught by Dick ‘975 and Mehhelsen or Hinshaw, including an actuator for swiveling the tool in communication with the controller for providing the desired amount of swiveling for at least the reason(s) described above.
Further, in the alternative, if it is argued that the disclosure of Dick ‘961 does not sufficiently disclose a telescopic arm, Wise discloses an example of such a telescopic arm that provides a length increasing/decreasing configuration (e.g., see 30, Fig. 2; see Fig. 7), wherein the telescopic arm configuration is used with a cutting device to position the stop, wherein the telescopic configuration includes a controller and actuator to position the stop, and wherein Wise teaches that it “employs a plurality of telescoping arms to position the stop member at the desired location, and an electronic read-out provided to indicate to the user the position of the stop member with respect to the saw blade.” Thus, the telescopic arm configuration of Wise provides at least one benefit including that it is a simple automatic device that provides a single stop that is positionable along a continuous length range of the arm at any position along this length range. Therefore, it would have been obvious to one having ordinary skill in the art to 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection(s) of the claims have been considered but are moot in view of the modified grounds of rejection.
Regarding applicant’s arguments with respect to the rejections under 35 USC 112(b) beginning on page 5 of the Appeal Brief, the Examiner’s positions are as follows:
Argument “A”: applicant’s arguments are considered to be persuasive.
Argument “B”: the Examiner respectfully disagrees with applicant’s analysis. It is respectfully submitted that the issue is not what is the meaning of the recitation “to displace”, but rather whether the subject recitation refers to the previous recitation “telescopically movable” or another such movement of the second end of the telescopic arm.
Argument “C”, “D” and “E”: the Examiner respectfully disagrees with applicant’s analysis. It is respectfully submitted that the issue is not whether the subject recitations are found/supported in the specification. Rather, the issue is what are the meanings of the subject recitations in the context of the claims.
Argument re Claim 5: applicant’s argument is considered to be persuasive.
Argument re Claim 6 (“configured to receive”): applicant’s argument is considered to be persuasive.

Therefore, the subject rejections must be maintained.

Conclusion
Applicant's amendment filed on July 28, 2020 (in response to the nonfinal rejection mailed on May 1, 2020) necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 3, 2021